Citation Nr: 0407917	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for residuals of 
frozen feet and frostbite of the right foot, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
frozen feet and frostbite of the left foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision that 
denied service connection for bilateral hearing loss and 
granted separate ratings of 20 percent for residuals of 
frozen feet and frostbite for each foot.  The veteran's 
notice of disagreement (NOD) was received in November 2001.  
A statement of the case (SOC) addressing only the service 
connection claim was issued in September 2002 and a timely 
substantive appeal was submitted that same month.

In March 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Correspondence dated in July 2000 primarily addressed well-
groundedness, a concept that was eliminated by the VCAA.  
Although the letter notified the veteran of evidence needed 
to support his claim, the Board finds that the notice is 
inadequate in the context of the VCAA.  Moreover, in 
considering the overall record, there currently contains no 
document that specifically addresses which, if any, VA would 
seek to obtain and which specific evidence the claimant was 
obligated to obtain.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

There is no question that VCAA compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103 and 38 C.F.R. § 3.159.  Hence, appropriate 
notice must be provided, and, as outlined below, any 
appropriate development undertaken based on the veteran's 
response to such notice.  

Additionally, the Board notes that the RO increased 
compensation benefits for residuals of frozen feet and 
frostbite; however, the veteran has disagreed with the 
assigned rating.  See November 2001 NOD (indicating that the 
veteran disagreed with the "entire decision.").  By filing 
a timely NOD, the veteran has initiated appellate review of 
these issues.  The next step in the appellate process is for 
the RO to issue the veteran a SOC summarizing the evidence 
relevant to these issues, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  38 C.F.R. § 19.29; Manlicon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish to the 
appellant and his representative a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
a service connection claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the appellant 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain outstanding pertinent medical 
treatment records, and assurance that the 
RO will attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  

The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should again review the claim for service 
connection for hearing loss.  If the 
benefit sought on appeal remains denied, 
the RO must issue to the appellant and 
his representative an appropriate SSOC 
(to include full reasons and bases for 
the RO's determinations) and afford them 
the appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

6.  The RO should also furnish to the 
veteran and his representative a 
statement of the case concerning the 
issues of entitlement to increased 
ratings for residuals of frozen feet, and 
residuals of frostbite.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected.   If, 
and only if, a timely substantive appeal 
is filed, should these issues be 
certified to the Board for appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




